THIS AGREEMENT is made the 1st day of May 2011

 

BETWEEN:

(1)eVision Telecom Limited (翼想通訊科技有限公司), a company incorporated in Hong Hong
whose registered office is situate at B12, 1st Floor, Block B, Proficient
Industrial Centre, 6 Wang Kwun Road, Kowloon Bay, Kowloon, Hong Kong
(“eVision”); and

 

(2)廣州市翼想電腦科技有限公司 (translated as Guangzhou YiXiang Computer Technology Limited),
a company registered in The People’s Republic of China whose registered office
is situate at Rom 225, No.2 Building, North Area, National University Science,
South China University of Technology, Wushan Road, Tianhe District, Guangzhou
City, Guangdong Province, The People’s Republic of China
(中國廣州市天河區五山路華南理工大學北區國家大學科技園2號樓225室) (“the Contractor”).

 

1 Preamble

 

WHEREAS

(1)eVision desires to develop, use or exploit the CDMA2000 and E-VDO technology
(“the Technology”) within the telecommunication system (“the Field”) to
manufacture and produce certain CDMA-related products which operate on the CDMA
baseband processor chips for sale purpose;

 

(2)From time to time, eVision wish to procure research and development services
relating to the Technology within the Field (“the Research”);

 

(3)The Contractor has the facilities, software licences, reference design
licences, equipment and employees to provide research and development services,
and with these resources the Contractor wishes to carry out the Research for
eVision;

 

(4)The Contractor has, under the instructions of eVision, obtained software
licence for E-VDO from VIA Telecom Co. Ltd. for and on behalf of eVision
exclusively for the Research and the subsequent exploitation, manufacturing and
sale of the products generated from the results obtained by the Contractor
during the performance of Research (‘Research Results’).

 

(5)eVision and the Contractor have decided to enter into this Agreement under
which the Contractor will perform the Research for eVision for the term and
conditions hereinafter set out.

 

NOW, THEREFORE, in consideration of the mutual covenants expressed in this
agreement, the Contract Parties agree as follows:

 

2 Research services and Term

2.1eVision requests the Contractor to perform the Research and the Contractor
agrees to use its best endeavours to perform the Research.

 

 

 

 

2.2The Agreement shall commence and be effective on 1 May 2011(“the Effective
Date”) and shall continue for a term of five years thereafter (“the Term”)
unless and until terminated earlier as provided herein.

 

3 Payments and records

3.1In consideration for the Research provided by the Contractor to eVision,
eVision shall pay the Contractor monthly fee covering all direct costs and
indirect costs (including costs of materials) and expenses incurred by the
Contractor in conducting the Research. All indirect costs, including general and
administrative costs will be allocated by the Contractor on a reasonable basis.

 

3.2eVision and the Contractor agree that the monthly fee is subject to a ceiling
of HK$350,000.00. By the end of each month, the Contractor will submit a written
statement or invoice to eVision specifying the Contractor’s costs and expenses
with respect to Research performed during that month. Within 7 days of the
receipt of such written statement or invoice, eVision shall pay the amount set
down in such statement or invoice.

 

3.3Payments made under this Agreement shall be made without deductions
(including taxes or charges); and if the applicable law requires taxes or
charges to be deducted before payment, the amount due under this Agreement shall
be increased so that the payment made will equal the amount due to the
Contractor as if no such tax or charge had been imposed.

 

3.4The Contractor shall keep and maintain proper and clear accounts and other
records with respect to its costs and expenses paid or payable by eVision under
this agreement.

 

4 Confidentiality

4.1The Contractor shall keep confidential and not to disclose to third parties
(except in accordance with this Agreement and the Contractor’s normal practices
governing the disclosure of its own confidential information) any and all
results developed or obtained in the course of Research and any and all
confidential information supplied by or obtained from eVision.

 

4.2The obligation imposed on the Contractor in Clause 4.1 shall not apply to any
particular item of Technology that the Contractor can prove was:

4.2.1publicly available prior to the date of this Agreement or subsequently
became publicly available other than by the default of the Contractor, its
employees or agents; or

 

4.2.2lawfully received by the Contractor, its employees or agents without notice
(actual or constructive) of confidentiality from a source other than eVision; or

 

4.2.3disclosed without restriction by or with prior written approval of eVision.

 



 

 

 

Without detriment to the foregoing, the Contractor may disclose any Technology
or other confidential information where the disclosure is necessary to comply
with laws or regulations or to the extent that such disclosure is permitted by
eVision, provided that the Contractor shall give eVision reasonable advance
notice of any such proposed disclosure, shall use its best endeavours to secure
confidential treatment of any such Technology or information and shall advise
The Contractor in writing of the manner of the disclosure.

 

5 Ownership of results

5.1eVision shall have the sole and exclusive right, title and interest (the
‘Property’) in results obtained by the Contractor during the performance of
Research (‘Research Results’) and the Contractor hereby assigns to eVision the
Property in Research Results (including any rights under the laws of any
country) to eVision and agrees to execute any further assignments, or documents
reasonably necessary to perfect such assignments, if requested to do so by
eVision. From time to time, the Contractor shall notify Research Results to
eVision in writing.

 

5.2eVision shall also have the Property in the patents, trademark, design and
copyright (“the Intellectual Properties”) obtained and/or registered by the
Contractor in the course of the Research and the Contractor shall assign to
eVision all the Intellectual Property so obtained and/or registered if so
requested by eVision. From time to time, the Contractor shall notify eVision in
writing about the Intellectual Property obtained and/or registered by the
Contractor throughout the terms of this Agreement.

 

5.3Where Research Results relate to the Technology or confidential information
acquired by the Contractor from a third party to enable the Contractor to carry
out Research, the Property in Research Results shall be subject to the terms of
the agreement between the Contractor and that third party relating such
technology or confidential information.

 

6 Liability and indemnity

6.1Neither Party (the ‘First Party’) shall be liable to the other Party (the
‘Other’) for consequential loss or damage, arising out of the First Party’s
performance or non-performance of this Agreement, where such loss or damage
could not reasonably have been foreseen.

 

6.2Either Party shall defend, indemnify and hold harmless the Other from and
against all actions or claims (including legal and other costs, expenses, and
damages) brought by a third party in respect of loss or damage caused (wholly or
partly) by that First Party’s negligence or wilful misconduct. Where eVision is
the First Party, this clause shall apply only to acts done under this Agreement;
and where the Contractor is the First Party, this clause shall apply only to
acts done in the performance of Research. For the avoidance of doubt, the
indemnity given above shall not extend to any actions or claims as aforesaid
caused by the Other’s negligence or wilful misconduct.

 



 

 

  

7 Duration, termination and force majeure

7.1This Agreement shall become effective upon the Effective Date and shall
remain in full force and effect until expiry of the Term or being terminated
pursuant to the provisions of this clause 7.

 

7.2This Agreement shall terminate, after notice has been given by either Party
to terminate it, at the expiry of sixty (60) days’ following the receipt of the
notice by the notified Party.

 

7.3This Agreement shall terminate upon written notice by either Party to the
Other if the Other has breached material term of this Agreement and has not
remedied the breach within thirty (30) days after receipt of the written notice.
In a written notice given under this clause 7.3, the notifying Party shall
specify the breach and require the Other for remedial action. In return, the
Other shall response in writing including proof of remedy of such breach within
thirty (30) days after receipt of the written notice.

 

7.4If notice under clause 7.2 or clause 7.3 is given by first-class registered
or recorded-delivery letter post or by express courier service, the notice shall
be deemed to have been received by the notified Party 48 hours from the date it
was posted or handed over to the courier service.

 

7.5This Agreement shall terminate upon written notice by either Party to the
Other within thirty (30) days of the date on which any of the following events
occurs:

7.5.1the Other shall become insolvent;

 

7.5.2the Other shall go into liquidation whether compulsory or voluntary except
for the purpose of amalgamation or reconstruction;

 

7.5.3the Other shall have a receiver appointed of any of its assets or
undertaking, or any distress, execution, sequestration or other process shall be
issued against any of its property.

 

7.6Each of the Contract Parties shall be excused from performance of this
Agreement where performance is frustrated or is not reasonably practicable by
reason of the occurrence of any of the following events: act of God, flood,
fire, explosion, breakdown of plant, strike, lockout, labour dispute, casualty
or accident, war, revolution, civil commotion, acts of public enemies, blockage
or embargo; or of any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or governmental authority or
representative of any such government; or of inability to procure or use
materials, labour, equipment, transportation or energy sufficient to meet
production needs without the necessity of allocation; or of any other cause
whatsoever, whether similar or dissimilar to those above enumerated. A Contract
Party may claim the benefit of this clause 7.6 if and only if that Contract
Party used reasonable efforts to avoid the occurrence and to remedy it promptly.

 

 

 

 



8 Post-termination obligations

8.1Not later than thirty (30) days after the termination of this Agreement for
any reason, the Contractor shall deliver to eVision all Research Results
(including tangible embodiments of any confidential or non-confidential
information) and any equipment or materials relating to the Technology.

 

8.2Not later than thirty (30) days after the termination of this Agreement, the
Contractor shall assign and transfer the Intellectual Property to eVision.

 

8.3Clauses 4, 5 and 8.1 shall survive the termination of this agreement for any
reason whatsoever.

 

9 Assignment

9.1Neither this Agreement nor any right or obligation arising under it may be
assigned, in whole or in part, by either Party without the prior written consent
of the Other, which consent shall not be unreasonably withheld.

 

9.2Clause 9.1 shall not prevent the Contractor from assigning its rights and
obligations under this agreement to:

9.2.1any purchaser of all or substantially all of its assets; or

 

9.2.2any other company with or into which the Contractor merges or consolidates.

 

9.3Notwithstanding an assignment, this Agreement shall remain binding upon the
assignor. Subject to the restrictions on assignment set out above, the benefit
of this Agreement shall inure to the successors and assigns of each of the
Contract Parties.

 

10 No agency

This Agreement shall not constitute either Party as an agent or legal
representative of the Other for any purpose whatsoever nor create any form of
partnership between the Contract Parties.

 

11 Exclusivity

This agreement is personal to the Contract Parties and is intended to be for
their exclusive benefit. Nothing in this agreement shall be construed as to
confer any right, claim, remedy or benefit on any third party.

 

12 Whole agreement

This Agreement sets forth and constitutes the entire agreement between the
Contract Parties with respect to its subject matter and supersedes any and all
prior agreements, understandings, promises and representations made by either
Party to the Other concerning the subject matter of this agreement and the terms
applicable to it. This limitation shall not apply to fraudulent or wilfully
negligent representations.

 

13 Modification

This Agreement shall not be discharged, amended, or modified in any manner
except by express writing between the Contract Parties signed by their duly
authorised officers. eVision and the Contractor agree to amend this Agreement
where an amendment is necessary to conform with any tax regulations that are
applicable with respect to any matters governed by this Agreement.

 

 

 

 

14 Illegality and severance

If any term of this Agreement is deemed or becomes invalid, illegal or
unenforceable, that term shall be construed or deemed amended to conform to
applicable law so as to be valid and enforceable or, if it cannot be so
construed or deemed amended without altering in a material way the intentions of
the Contract Parties, that term shall be deleted automatically from this
Agreement and the remainder of this Agreement shall remain in full force and
effect.

 

15 Waiver

No waiver of any right under this agreement shall be effective unless contained
in a writing signed by the waiving Party. No waiver of any right arising from
any breach or non-performance shall be deemed to waive any future such right or
any other right arising under this agreement. The failure of either Party at any
time or for any period of time to enforce any term of this agreement shall not
be construed to waive such term or the right of either Party to enforce each and
every such term.

 

16 Notices

Without detriment to clause 7 above, notices to be given under this agreement
shall be in writing, signed by the Party giving the notice, and shall be sent to
the addresses set down at the beginning of this Agreement or to such other
addresses as the Contract Parties may hereafter specify. Notice shall be deemed
given upon physical delivery of the notice to a Party.

 

17 Disclosure

Neither Party will use or refer to this Agreement or the Other in any
promotional activity without the Other’s express prior written permission. Each
Party shall refrain from making any public announcement or disclosure of this
Agreement and its terms without the prior written consent of the Other except as
required by law.

 

18 Jurisdiction

This Agreement shall come within the non-exclusive jurisdiction of the courts of
the Special Administrative Region of Hong Kong. The proper law of the contract
shall be the law of the Special Administrative Region of Hong Kong.

 



 

 

 

IN WITNESS whereof the Contract Parties have caused this Agreement to be duly
executed

 



SIGNED by )     ) /s/ eVision Telecom Limited for and on behalf of eVision
Telecom )   Limited in the presence of )                           SIGNED by )  
  ) /s/ Guangzhou YiXiang Computer for and on behalf of Guangzhou YiXiang )
Technology Limited Computer Technology Limited in the )   presence of : )  

  



 

